DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 22-39, in the reply filed on 8/23/2022 is acknowledged.
Claims 40 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/23/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 requires ‘a sputter target to deposit a layer over a substrate’, and then requires ‘the layer comprises Mo and at least two additional elements selected from the list consisting of Ti, Ta, Cr, Hf, Zr, and W’, rendering the claim unclear as to whether “the layer” is intended to be deposited solely by the claimed “sputter target” (e.g. the sputter target comprises the Mo and the at least two additional elements of the layer), or is intended to be at least partially deposited by the claimed “sputter target” and then also by another deposition source (e.g. other sputter target, CVD, ion deposition, etc.).
Claim 22 recites the limitation "the first phase".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22, 25-27, and 32-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue et al (US 2005/0230244).
With respect to claim 22, Inoue discloses a method of using a sputter target to remove atoms therefrom to then deposit onto a substrate of a flat panel display or LCD to form a layer comprising a Mo-alloy (para 0001-0003), wherein the layer of the Mo-alloy comprises at least two additional elements of Ti, Zr, and Cr (abstract; para 0044), and the sputter target comprises the Mo-alloy having the at least two additional elements (abstract). Inoue further depicts in fig. 2 that the sputter target comprises a matrix (i.e. continuous first phase) [1] of 100 atomic% Mo and an area (i.e. discrete phase) [4] dispersed within the continuous first phase [1], wherein the discrete phase [4] is selected from the at least two additional elements of Ti, Zr, and Cr (para 0031-0032). Since Inoue teaches A)  in the abstract “the sputter target material consists of 0.5 to 50 atomic % in total of at least one metal element (M) selected from the group of Ti, Zr, V, Nb and Cr” (emphasis added); and B) fig. 2 shows that the “at least one metal element” is dispersed within the continuous first phase [1] as the area [4], the two interpretations below serve to clarify for how Inoue teaches ‘second and third discrete phases’ as required by claim 22:
Interpret 1): the area (i.e. discrete phase) [4] is only made of one of a first element of the Ti, Zr, or Cr, and thus the discrete phase [4] is 100% of only the Ti, Zr, or Cr as a first discrete phase. Since Inoue also teaches that another metal element (i.e. second element) is present due to “the at least one” language in the abstract, and that second element is distinct from the first element, one of ordinary skill would consider that the second metal element would form another area (i.e. third discrete phase) [4] distinct from the first discrete phase [4] of the first element shown in fig. 2, with each of the second and third discrete phases [4] composed of only (i.e. 100 atomic%) of the respective first and second elements, and both the second and third discrete phases [4] are each dispersed within the first continuous phase.
Interpret 2): the discrete phase [4] is made of at least one of the Ti, Zr, or Cr, and thus the discrete phase [4] is a second discrete phase is 100% of only Ti, Zr, or Cr. Since Inoue also teaches that another metal element (i.e. second element) is present due to “the at least one” language in the abstract, and that the second element is distinct from the first element, one of ordinary skill would alternatively consider that the second discrete phase [4] shown in fig. 2 comprises both second third discrete phases that are dispersed in the continuous first phase [1], wherein each of the second and third discrete phases comprising a respective first and second elements selected from Ti, Zr, and Cr, and wherein the first and second elements are distinct from each other. Although Inoue does not particularly specify how much of each of the first and second elements would comprise the discrete phase [4] of the second and third discrete phases, one of ordinary skill would then simply conclude to evenly split the amounts of the each of the first and second elements, resulting in the discrete phase [4] comprising 50 atomic% of the first element of the second discrete phase and 50 atomic% of the second element of the third discrete phase.
With respect to claim 25, Inoue further discloses using the sputter target to deposit atoms onto the substrate to form the Mo-alloy (para 0001), and with exception of ion beam sputtering, one of ordinary skill would readily expect sputtering of the sputter target to use a magnetic field and/or an electric field in order to aid in trapping ionized gas (i.e. plasma) against the sputter target (Fig. 2A of White cited below for claim 23 also further supports using magnetic and/or electric fields on a sputter target).
With respect to claim 26 and 27, Inoue further discloses the substrate is a flat panel display or LCD (para 0001-0002), with flat panel displays and/or LCDs comprising glass and/or silicon (i.e. quartz) as screens and/or base substrates (para 0040 and 0042 of Kwak cited below for claims 28-31 further supports the substrate comprises glass and/or silicon).
With respect to claim 32, Inoue further discloses the first element is Ti (abstract; para 0031-0032).
With respect to claims 33 and 34, Inoue further discloses the second element is Cr (abstract; para 0031-0032). Although Inoue does not specifically teach that Ta is alternatively selectable as the second element, Inoue does teach that Nb and V are selectable as the second element (abstract; para 0031-0032), with Nb, V, and Ta all part of the same column in the Periodic Table, and thus one of ordinary skill would find it obvious that Nb, V, and Ta are functionally similar as the second element.
With respect to claims 35 and 36, Inoue further discloses that the discrete phase [4] comprises “at least one metal element” selected from Ti, Zr, and Cr, and thus Inoue teaches that a third discrete phase of a fourth element distinct from both the first and second elements in view of Interpret 1) above. Although Inoue does not specifically teach that Ta is alternatively selectable as the second element, Inoue does teach that Nb and V are selectable as the second element (abstract; para 0031-0032), with Nb, V, and Ta all part of the same column in the Periodic Table, and thus one of ordinary skill would find it obvious that Nb, V, and Ta are functionally similar as the second element.
With respect to claims 37-39, Inoue discloses that the sputter target comprises at least 50 atomic% of the Mo (abstract), with the first and second elements then splitting the remaining 50 atomic% in view of Interpret 2) above, resulting in the first and second elements each being about 25 atomic%.
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue et al (US 2005/0230244) as applied to claim 22 above, and further in view of White et al (US 2007/0012558).
With respect to claim 23, the reference is cited as discussed for claim 22. However Inoue is limited in that while the sputter target is inherently sputtered using a pressure to deposit the Mo-alloy for a flat panel display or LCD (para 0001-0002), a particular pressure for the sputtering is not suggested.
White teaches a method of using a sputter target to form a flat panel display (abstract; para 0007 and 0034), wherein the method comprises sputtering a Mo-alloy from the sputter target at a pressure of 2.5 millitorr (para 0069).
It would have been obvious to one of ordinary skill in the art to use the pressure of 2.5 millitorr of White as the pressure to sputter the sputter target of Inoue since Inoue fails to specify a particular pressure, and one of ordinary skill would have had a reasonable expectation for success in making the modification since White has shown to sputter a Mo-alloy from a sputter target at a pressure of 2.5 millitorr.
Claims 28-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue et al (US 2005/0230244) as applied to claim 22 above, and further in view of Kwak et al (US 2007/0075313).
With respect to claims 28-31, the reference is cited as discussed for claim 22. However Inoue is limited in that while the substrate is a flat panel display or LCD (para 0001-0002), particular layers forming the LCD are not suggested.
Kwak teaches a method of forming a LCD or flat panel display (abstract; para 0002-0004), wherein fig. 3 depicts the method comprises the flat panel display having a substrate [31] with a layer [441] of Mo-alloy deposited thereon, a conductive layer [442] of Al and/or Cu deposited on the layer [441] and substrate [31], and a layer [443] of Mo-alloy deposited on the conductive layer [442] and substrate [31] (para 0038 and 0059).
It would have been obvious to one of ordinary skill to use the sputter target comprising the Mo-alloy of Inoue to form the layers of Mo-alloy of Kwak to yield the predictable result of forming a flat panel display. In addition it would have been obvious to one of ordinary skill in the art to have the layers of Mo-alloy of Kwak be the Mo-alloy from the sputter target of Inoue to gain the advantages of providing low electric resistance and corrosion resistance for flat panels and LCDs (Inoue, para 0001-0002 and 0044).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,449,817. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in claims 1-23 of the US Patent would also meet the requirements set forth in claims 22-39 of the current invention.
Claims 22-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,449,818. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in claims 1-22 of the US Patent would also meet the requirements set forth in claims 22-39 of the current invention.
Claims 22-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,150,955. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in claims 1-19 of the US Patent would also meet the requirements set forth in claims 22-39 of the current invention.
Claims 22-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,403,483. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in claims 1-20 of the US Patent would also meet the requirements set forth in claims 22-39 of the current invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815. The examiner can normally be reached Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A BAND/Primary Examiner, Art Unit 1794